Exhibit 10.1
FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
(this “Amendment”) is dated as of March 23, 2009 and is entered into by and
among EDUCATION MANAGEMENT LLC, a Delaware limited liability company
(“Company”), EDUCATION MANAGEMENT HOLDINGS LLC, a Delaware limited liability
company (“Holdings”), GOLDMAN SACHS LENDING PARTNERS LLC (“GSLP”), J.P. MORGAN
SECURITIES INC. (“JPMorgan”) and BNP PARIBAS SECURITIES CORP. (“BNPP SC”), as
auction managers (in such capacity, “Auction Managers”), BNP PARIBAS (“BNP”), as
Administrative Agent and Issuing Bank and, for purposes of Section V hereof, the
GUARANTORS listed on the signature papers hereto, and the LENDERS listed on the
signature papers hereto, and is made with reference to that certain AMENDED AND
RESTATED CREDIT AND GUARANTY AGREEMENT dated as of February 13, 2007 (as amended
through the date hereof, the “Credit Agreement”) by and among Company, Holdings,
the Guarantors, the Designated Subsidiary Borrowers party thereto from time to
time, the Lenders, Administrative Agent and the other agents party thereto.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement after giving effect to this
Amendment.
RECITALS
     WHEREAS, the Credit Parties have requested that Requisite Lenders agree to
amend certain provisions of the Credit Agreement as provided for herein; and
     WHEREAS, subject to the conditions set forth herein, Requisite Lenders are
willing to agree to such amendment relating to the Credit Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION I.   AMENDMENTS TO CREDIT AGREEMENT
     1.1 Amendments to Exhibits. The Credit Agreement is hereby amended by
adding the following new Exhibit thereto as set forth in Annex I attached
hereto:
     Exhibit O      Form of Modified Dutch Auction Procedures.
     1.2 Amendments to Section 1: Definitions.
     A. Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:
     “Auction Managers” means GSLP, JPMorgan and BNPP SC.
     “Auction Procedures” means, collectively, the auction procedures, auction
notice, return bid and Company Assignment Agreement in substantially the form
set forth as Exhibit O hereto; provided, that Auction Managers, in consultation
with Company,

 



--------------------------------------------------------------------------------



 



may amend or modify the procedures, notices, bids and Company Assignment
Agreement in connection with any Company Loan Purchase (including economic terms
to the extent no Lenders have validly tendered Tranche C Term Loans requested in
an offer but excluding economic terms of an auction after any Lender has validly
tendered Tranche C Term Loans requested in an offer other than to increase the
Auction Amount (as defined in the Auction Procedures) or raise the Discount
Range (as defined in the Auction Procedures)); and provided further, that no
such amendments or modifications may be implemented after 24 hours prior to the
date and time return bids are due.
     “BNPP SC” means BNP Paribas Securities Corp.
     “Company Assignment Agreement” means, with respect to any assignment to
Company pursuant to Section 10.6(i) hereof, an Assignment and Acceptance
Agreement substantially in the form of Annex C to the Auction Procedures (as may
be modified from time to time as set forth in the definition of Auction
Procedures).
     “Company Assignment Effective Date” means, for any Company Loan Purchase,
the date on which such Company Loan Purchase is recorded in the Register.
     “Company Loan Purchase” means any purchase of Tranche C Term Loans by
Company pursuant to Section 10.6(i) hereof.
     “Excluded Information” as defined in Section 10.6(i)(ii).
     “First Amendment” means that certain First Amendment to Amended and
Restated Credit and Guaranty Agreement dated as of March 23, 2009 among Company,
Holdings, Auction Managers, the Guarantors and the Lenders listed on the
signature pages thereto.
     “First Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section III of the First Amendment.
     “GSLP” means Goldman Sachs Lending Partners LLC.
     “JPMorgan” means J.P. Morgan Securities Inc.
     “Unrestricted Cash and Cash Equivalents” means the aggregate amount of cash
and Cash Equivalents held in accounts on the consolidated balance sheet of a
Person to the extent that the use of such cash or Cash Equivalents for
application to payment of the Obligations or other Indebtedness is not
prohibited by law or any contract to which such Person is a party and such cash
and Cash Equivalents is free and clear of all Liens (other than Liens in favor
of the Collateral Agent, nonconsensual Liens permitted by Section 6.1 and Liens
permitted by Section 6.1(s) and clauses (i) and (ii) of Section 6.1(t)).

2



--------------------------------------------------------------------------------



 



     B. Section 1.1 of the Credit Agreement is hereby further amended by:
     (a) inserting the text “Auction Managers, immediately following the text
“Syndication Agent,” contained in the definition of “Agent”;
     (b) deleting the definition of “Issuing Bank” in its entirety and replacing
it with the following new definition:
     “Issuing Bank” shall mean, as the context may require, (a) BNP as Issuing
Bank hereunder, together with its permitted successors and assigns in such
capacity, with respect to Letters of Credit issued by BNP and (b) any other
financial institution that may become an Issuing Bank pursuant to
Section 2.4(h), with respect to Letters of Credit issued by such financial
institution.
     (c) deleting the text “the lesser of (i) $175,000,000 and (ii)” from the
definition of “Letter of Credit Sublimit”; and
     (d) deleting the definition of “Eligible Assignee” in its entirety and
replacing it with the following new definition:
     “Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans, and (iii) solely for purposes of Company Loan
Purchases, Company; provided, that except as set forth in clause (iii) of this
definition, no Affiliate of (x) Holdings or (y) any Sponsor shall be an Eligible
Assignee.
     (e) inserting the text “or any Affiliates that are not managed by the
Merchant Banking Division of Goldman, Sachs & Co.” at the end of the definition
of “Sponsor”.
     1.3 Amendment to Section 2.4 (Issuance of Letters of Credit and Purchase of
Participations Therein). Section 2.4 of the Credit Agreement is hereby amended
by:
     A. deleting the word “provided” at the end of the first sentence of
Section 2.4(a) and replacing it with the following text:
“provided that BNP as Issuing Bank shall only be required to issue Letters of
Credit for the account of a Borrower and its Subsidiaries in an aggregate amount
for all Borrowers and their Subsidiaries up to but not exceeding $175,000,000,
and the issuance by BNP as Issuing Bank of any additional Letters of Credit at
any time when Letter of Credit Usage is equal to or greater than $175,000,000
shall be at the sole discretion of BNP; and provided, further”.

3



--------------------------------------------------------------------------------



 



     B. inserting the following text as Section 2.4(h):
     “(h) Additional Issuing Banks. Company may, at any time and from time to
time with the consent of Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such financial institution, designate one
or more additional financial institutions to act as an issuing bank under the
terms of this Agreement, subject to reporting requirements reasonably
satisfactory to the Administrative Agent with respect to issuances, amendments,
extensions and terminations of Letters of Credit by such additional issuing
bank, and with such other procedures and requirements with respect to the
issuance of Letters of Credit that such additional issuing bank may reasonably
require with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed). Any Lender designated as an issuing bank
pursuant to this paragraph (h) shall be deemed to be an “Issuing Bank” (in
addition to being a Lender) in respect of Letters of Credit issued or to be
issued by such Lender, and, with respect to such Letters of Credit, such term
shall thereafter apply to such Lender.”
     C. inserting the following text as Section 2.4(i):
     “(i) Company agrees that, with respect to any Issuing Bank (other than
BNP), neither Company nor any of its Subsidiaries shall mitigate such Issuing
Bank’s fronting risk with respect to any other Lender (the “Mitigating
Arrangements”), unless Company shall have offered to mitigate BNP’s risk, as
Issuing Bank, on terms that are no less favorable to BNP in respect of its
fronting risk than the Mitigating Arrangements are in respect of such Issuing
Bank’s fronting risk.”
     1.4 Amendment to Section 9.1 (Appointment of Agents). Section 9.1 of the
Credit Agreement is hereby amended by adding the following new sentence between
the second and third sentences thereof:
“Each of GSLP, JPMorgan and BNPP SC is hereby appointed Auction Manager
hereunder, and each Lender hereby authorizes each Auction Manager to act as its
agent in accordance with the terms hereof. The Lenders agree that each Auction
Manager shall have solely the obligations in its capacity as Auction Manager as
are specifically described in this Agreement and shall be entitled to all the
benefits of this Section 9, as applicable.”
     1.5 Amendments to Section 10.5 (Amendments and Waivers). Section 10.5 of
the Credit Agreement is hereby amended by inserting the text “, any other
provision contained in Section 2.4 or any other provision hereof as the same
applies to the rights or obligations of any Issuing Bank, in each case” after
the text “as provided in Section 2.4(e)” in Section 10.5(c)(iv).
     1.6 Amendments to Section 10.6 (Successors and Assigns; Participations).
Section 10.6 of the Credit Agreement is hereby amended by:
     A. deleting “and” at the end of Section 10.6(c)(i);
     B. replacing the period at the end of Section 10.6(c)(ii) with “; and”;

4



--------------------------------------------------------------------------------



 



     C. inserting a new Section 10.6(c)(iii) immediately after
Section 10.6(c)(ii) as follows:
     “(iii) to any Person meeting the criteria of clause (iii) of the definition
of the term “Eligible Assignee” so long as such sales, assignments or transfers
are in accordance with the procedures set forth in Section 10.6(i) hereof.”
     D. inserting the following proviso at the end of Section 10.6(e):
“; provided that it is acknowledged and agreed that any Person meeting the
criteria of clause (iii) of the definition of the term “Eligible Assignee” shall
not be required to make the representation and warranty set forth in the
foregoing clause (ii)”; and
     E. inserting a new Section 10.6(i) immediately after the end of
Section 10.6(h) as follows:
“(i) Company Loan Purchases. Notwithstanding anything to the contrary contained
in this Section 10.6 or any other provision of this Agreement, so long as (x) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (y) at the time of and after giving effect to such purchase and
cancellation (as described below), the sum of (1) the aggregate Unrestricted
Cash and Cash Equivalents of Company and (2) the aggregate unused amount of the
Revolving Commitments would not be less than $200,000,000, Company may
consummate Company Loan Purchases on the following basis:
     (i) At any time, and from time to time on or prior to June 30, 2010,
Company shall have the right to purchase, for cash, Tranche C Term Loans up to
an amount to be specified by Company at a purchase price to be determined, in
each case in accordance with the Auction Procedures established for each such
purchase; provided, that (A) Company shall be entitled to purchase Tranche C
Term Loans pursuant to this Section 10.6(i) solely pursuant to an auction
managed by an Auction Manager and shall not be permitted to purchase Tranche C
Term Loans in any other manner (including pursuant to secondary market
purchases), (B) the Auction Amount (as defined in the Auction Procedures) in
respect of each Company Loan Purchase shall be for aggregate cash proceeds not
less than $15,000,000, (C) Company shall not purchase Tranche C Term Loans for
aggregate cash consideration in excess of $400,000,000, and (D) the proceeds of
the Revolving Loans shall not be used to fund such purchases of Tranche C Term
Loans by Company.
     (ii) In connection with any assignment pursuant to this Section 10.6(i),
each assigning Lender, on the one hand, and Company, on the other hand,
acknowledges and agrees that, as of the Company Assignment Effective Date,
(A) the other party to the Company Assignment Agreement currently may have, and
later may come into possession of, information regarding Holdings, any of
Holdings’ Subsidiaries, or any of Holdings’ Affiliates, their assets, their
ability to perform their Obligations or any other matter that is not known to it
and that may be material to a decision to participate in any

5



--------------------------------------------------------------------------------



 



Auction or enter into the Company Assignment Agreement or any of the
transactions contemplated thereby (the “Excluded Information”), (B) it has
independently and without reliance on the other party to the Company Assignment
Agreement or the Auction Managers made its own analysis and determined to enter
into the Company Assignment Agreement and to consummate the transactions
contemplated thereby notwithstanding its lack of knowledge of the Excluded
Information and (C) the other party shall have no liability to it and it hereby
(to the extent permitted by law) waives and releases any claims it may have
against the other party (under applicable laws or otherwise) with respect to the
nondisclosure of the Excluded Information; provided that the Excluded
Information shall not and does not affect the truth or accuracy of the
representations or warranties of such other party contained in the Standard
Terms and Conditions set forth in the Company Assignment Agreement. Each
assigning Lender, on the one hand, and the Company, on the other hand, further
acknowledges that the Excluded Information has not been made available to
Administrative Agent, Auction Managers, the Agents or the Lenders.
     (iii) With respect to all purchases by Company and cancellation by Company
of the Tranche C Term Loans pursuant to this Section 10.6(i), such purchases and
cancellation shall not, for the avoidance of doubt, (A) change the scheduled
amortization required by Section 2.12, except to reduce the amount outstanding
and due and payable on the Tranche C Term Loan Maturity Date (and such
reduction, for the avoidance of doubt, shall only apply, on a non-pro rata
basis, to the Tranche C Term Loans so cancelled) or (B) constitute prepayments
of the Loans (including, without limitation, pursuant to Section 2.13,
Section 2.14, Section 2.15, Section 2.16 or Section 2.17 hereof) for any purpose
hereunder.
     (iv) Immediately following any Company Loan Purchase, no interest shall
accrue from and after the Company Assignment Effective Date on any Tranche C
Term Loans purchased by Company, such Tranche C Term Loans shall be cancelled
for all purposes and no longer outstanding (and may not be resold, assigned or
participated out by Company) for all purposes of this Agreement and all other
Credit Documents and immediately upon and simultaneously with the consummation
of any Company Loan Purchase, such Tranche C Term Loans shall be deemed
immediately cancelled for all purposes and no longer outstanding for all
purposes of this Agreement (notwithstanding any provisions herein or therein to
the contrary), including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Credit Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Credit
Document, (C) the providing of any rights to Company as a Lender under this
Agreement or any other Credit Document, (D) the calculation of financial
covenants, and (E) the determination of Requisite Lenders, or for any similar or
related purpose, under this Agreement or any other Credit Document.
     (vi) Company shall make payment of the purchase price for Tranche C Term
Loans accepted for purchase pursuant to the Auction Procedures by transmitting
funds directly to the assigning Lender. For the avoidance of doubt, Company
shall pay all

6



--------------------------------------------------------------------------------



 



accrued and unpaid interest, if any, on the applicable Tranche C Term Loans up
to the Company Assignment Effective Date.
     (vi) The provisions of this Section 10.6(i) shall not require Company to
offer to purchase any Tranche C Term Loans.
SECTION II.   CONSENT AND WAIVER
     Pursuant to Section 10.5 of the Credit Agreement, Requisite Lenders hereby
consent to the transactions described in this Amendment and waive the
requirements of any provision of the Credit Agreement or any other Credit
Document that might otherwise result in a breach of the Credit Agreement or such
other Credit Documents or a Default or an Event of Default as a result of the
consummation of such transactions.
SECTION III.   CONDITIONS TO EFFECTIVENESS
     This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):
     A. Execution. Auction Managers shall have received a counterpart signature
page of this Amendment duly executed by each of the Credit Parties, each of the
Requisite Lenders, Administrative Agent and Issuing Bank.
     B. Fees. Auction Managers shall have received all fees and other amounts
due and payable on or prior to the First Amendment Effective Date, including,
without limitation, (i) in immediately available funds, for the account of each
consenting Requisite Lender that has delivered its signature page hereto to
Auction Managers by no later than 4:30 p.m. (New York City time) on March 23,
2009, a non-refundable consent fee in an amount equal to 0.10% of the sum of the
Revolving Exposure and Tranche C Term Loan Exposure of such consenting Requisite
Lender outstanding as of the date hereof and (ii) to the extent invoiced,
reimbursement or other payment of all reasonable out-of-pocket expenses
(including the reasonable fees and expenses of Davis Polk & Wardwell, special
counsel to Auction Managers) required to be reimbursed or paid by Company
hereunder or any other Credit Document or agreement entered into in connection
therewith.
     C. Necessary Consents. Each Credit Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.
     D. Notice of Effectiveness. Auction Managers shall have provided written
notice of the effectiveness of this Amendment to Administrative Agent.
SECTION IV.   REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, each Credit Party which is a
party hereto represents and warrants to each Lender that the following
statements are true and correct in all material respects:

7



--------------------------------------------------------------------------------



 



     A. Corporate Power and Authority. Each Credit Party that is party hereto
has all requisite power and authority to execute and deliver this Amendment and
to carry out the transactions contemplated by, and perform its obligations
under, the Credit Agreement as amended by this Amendment (the “Amended
Agreement”) and the other Credit Documents.
     B. Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement and the other Credit
Documents have been duly authorized by all necessary corporate or other
organizational action on the part of each Credit Party.
     C. No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) contravene the terms of any
of such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 6.1 of the Credit Agreement), or require any payment to be
made under (A) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (iii) violate any material Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii)(A), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.
     D. Governmental Consents. No material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery by each Credit Party of this
Amendment and the performance by Company and Holdings of the Amended Agreement
and the other Credit Documents, except for (i) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (ii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.
     E. Binding Obligation. This Amendment and the Amended Agreement have been
duly executed and delivered by each Credit Party that is party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable against each Credit Party that is party thereto in accordance with
its terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity.
     F. Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties contained in Section 4 of the Amended

8



--------------------------------------------------------------------------------



 



Agreement are and will be true and correct in all material respects on and as of
the First Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
     G. Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.
SECTION V.   ACKNOWLEDGMENT AND CONSENT
     Each Guarantor hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment. Each
Guarantor hereby confirms that each Credit Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents the payment and performance of all “Obligations” under each
of the Credit Documents to which is a party (in each case as such terms are
defined in the applicable Credit Document).
     Each Guarantor acknowledges and agrees that any of the Credit Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment. Each Guarantor represents and warrants that all representations and
warranties contained in the Amended Agreement and the Credit Documents to which
it is a party or otherwise bound are true and correct in all material respects
on and as of the First Amendment Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true
and correct in all material respects on and as of such earlier date.
     Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Credit Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Credit Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.
SECTION VI.   MISCELLANEOUS
     A. Reference to and Effect on the Credit Agreement and the Other Credit
Documents.
     (i) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or

9



--------------------------------------------------------------------------------



 



words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.
     (ii) Except as specifically amended by this Amendment, the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed.
     (iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.
     B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
     C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.
     D. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
[Remainder of this page intentionally left blank.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

          COMPANY:   EDUCATION MANAGEMENT LLC
 
       
 
       
 
  By:   /s/ Dorinda A. Pannozzo
 
       
 
      Name: Dorinda A. Pannozzo
 
      Title: VP Finance/Treasurer
 
       
 
       
 
        HOLDINGS:   EDUCATION MANAGEMENT HOLDINGS LLC
 
       
 
       
 
  By:   /s/ Dorinda A. Pannozzo
 
       
 
      Name: Dorinda A. Pannozzo
 
      Title: VP Finance/Treasurer

[Signature Page to First Amendment to Education Management LLC
Amended and Restated Credit and Guaranty Agreement]

 



--------------------------------------------------------------------------------



 



          AUCTION MANAGERS:   GOLDMAN SACHS LENDING PARTNERS LLC
 
       
 
       
 
  By:   /s/ Denis P. Coleman III
 
       
 
      Name: Denis P. Coleman III
 
      Title: Authorized Signatory
 
       
 
       
 
            J.P. MORGAN SECURITIES INC.
 
       
 
       
 
  By:   /s/ James R. Gray
 
       
 
      Name: James R. Gray
 
      Title: Managing Director
 
       
 
       
 
            BNP PARIBAS SECURITIES CORP.
 
       
 
       
 
  By:   /s/ R. Park
 
       
 
      Name: R. Park
 
      Title: M.D.
 
       
 
       
 
  By:   /s/ John D. Emery
 
       
 
      Name: John D. Emery
 
      Title: Director
Loan and High Yield Capital Markets

[Signature Page to First Amendment to Education Management LLC
Amended and Restated Credit and Guaranty Agreement]

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT
AND ISSUING BANK:   BNP PARIBAS
 
       
 
       
 
  By:   /s/ Cecile Scherer
 
       
 
      Name: Cecile Scherer
 
      Title: Director
 
      Merchant Banking Group
 
       
 
       
 
  By:   /s/ Paul Corona
 
       
 
      Name: Paul Corona
 
      Title: Director

[Signature Page to First Amendment to Education Management LLC
Amended and Restated Credit and Guaranty Agreement]

 



--------------------------------------------------------------------------------



 



          GUARANTORS:   EDUCATION MANAGEMENT FINANCE CORP.
 
       
 
       
 
  By:   /s/ Dorinda A. Pannozzo
 
       
 
      Name: Dorinda A. Pannozzo
 
      Title: VP Finance/Treasurer
 
       
 
       
 
            ARGOSY UNIVERSITY FAMILY CENTER, INC.
 
            BROWN MACKIE HOLDING COMPANY
 
            THE CONNECTING LINK, INC.
 
            EDMC MARKETING AND ADVERTISING, INC.
 
            HIGHER EDUCATION SERVICES, INC.
 
            MCM UNIVERSITY PLAZA, INC.
 
       
 
       
 
  By:   /s/ Dorinda A. Pannozzo
 
       
 
      Name: Dorinda A. Pannozzo
 
      Title: VP Finance/Treasurer

[Signature Page to First Amendment to Education Management LLC
Amended and Restated Credit and Guaranty Agreement]

 



--------------------------------------------------------------------------------



 



              AID RESTAURANT, INC.
 
       
 
       
 
  By:   /s/ Edward H. West
 
       
 
      Name: Edward H. West
 
      Title: Principal Financial Officer

[Signature Page to First Amendment to Education Management LLC
Amended and Restated Credit and Guaranty Agreement]



 



--------------------------------------------------------------------------------



 



              AIH RESTAURANT, INC.
 
       
 
       
 
  By:   /s/ Edward H. West
 
       
 
      Name: Edward H. West
 
      Title: Principal Financial Officer

[Signature Page to First Amendment to Education Management LLC
Amended and Restated Credit and Guaranty Agreement]

 



--------------------------------------------------------------------------------



 



              AIIM RESTAURANT, INC.
 
       
 
       
 
  By:   /s/ Edward H. West
 
       
 
      Name: Edward H. West
 
      Title: Principal Financial Officer

[Signature Page to First Amendment to Education Management LLC
Amended and Restated Credit and Guaranty Agreement]

 



--------------------------------------------------------------------------------



 



              EDUCATION FINANCE I LLC
 
       
 
       
 
  By:   /s/ Edward H. West
 
       
 
      Name: Edward H. West
 
      Title: Principal Financial Officer

[Signature Page to First Amendment to Education Management LLC
Amended and Restated Credit and Guaranty Agreement]

 